 In the Matter of ExCEL CURTAIN COMPANY, INC.andINTERNATIONALASSOCIATION.OF MACHINISTS,LODGE 1384andFACTORYCOMMITTEE,PARTY TOTHE CONTRACTCases Nos.C-1450andR-1555AMENDED DIRECTION OF ELECTIONSeptember 5, 1940On July 16,1940, the National Labor Relations Board, herein calledthe Board,issued a Decision,Order and Direction of Election inthe above-entitled proceeding.'The Direction of Election providedthat an election by-secret ballot be conducted at such time-as theBoard shall in the future direct-among the tool and die makers andexperimental men employed by Excel Curtain Company,Inc., exclud-ing foremen,to .determine whether or not they desire to be repre-sented by International Association of Machinists,Lodge1384, forthe purposes of collective bargaining.Thereafter the Regional Director reported to the Board that theCompany has fully complied with the Order of the Board in theabove-entitled proceeding and recommended that the Board fix adate for the conduct of the election.We shall direct that employeesin the appropriate unit during the pay-roll period next preceding thedate of this Amended Direction of Election be eligible to vote.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Sectibri 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Excel Curtain Company, Inc., Elkhart, Indiana, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Amended Direction of Elec-225 N L.R. B. 557.27 N. L. R. B., No. 16.74 EXCELCURTAIN COMPANY, INC.75tion, under the direction and supervision of the Regional Directorfor the Thirteenth -Region,, acting in this matter as agent for theBoard and subject to Article III, Section 9, of said Rules and Regu-lations, among the tool and die makers and experimental men whowere employed by Excel Curtain Company, Inc. during the pay-rollperiod next preceding the date of this Amended Direction of Elec-tion, including employees who did not work during such pay-rollperiod because they were ill, or on vacation, or then temporarily laidoff, but excluding foremen and employees who since such pay-rollperiod have quit or been discharged for cause, to determine whetheror not they desire to be represented by International Association ofMachinists, Lodge 1384, for the purposes of collective bargaining.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESOctober 5, 1940On July 16, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Direction of Electionin the above-entitled proceeding.'On September 5, 1940, the Boardissued an Amended Direction of Election. Pursuant to the AmendedDirection of Election, an election by secret ballot was conducted onSeptember 13, 1940, under the direction and supervision of the. Re-gional Director for the Thirteenth Region (Chicago, Illinois).OnSeptember 16, 1940, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, issued his Election Report, copies ofwhich were duly served upon the parties.No objections to the con-duct of the ballot or the Election Report have been filed by any ofthe parties.As to the balloting and the results thereof the Regional Directorreported as follows :Total number of ballots cast_________________________________ _20Total number on eligibility list______________________________ 20Total number of ballots cast for International AssociationofMachinists, Lodge 1384________________________________12Total number of ballots cast against International AssociationofMachinists, Lodge 1384________________________________8Total number of challenged ballots___________________________0Total number of blank ballots_____________________________0Total number of void ballots_____'__________________________0'25N L R.B 557 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section fj (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT ISHEREBYCERTIFIED that International Association of Machinists,Lodge 1384, has been selected by a majority of the tool and diemakers and experimental men, excluding foremen, employed by ExcelCurtain Company, Inc., Elkhart, Indiana, as their representative forthe purposes of collective bargaining, and that, pursuant to theprovisions of Section 9 (a) of the National Labor Relations Act,International Association of Machinists, Lodge 1384, is the exclu-sive representative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.27 N. L. R. B., No. 16a.